PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 18-2082
                  _______________

              DIEULAND JEAN LOUIS,
                            Petitioner

                          v.

ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                  Respondent
              _______________

       On Petition for Review of a Decision of the
          United States Department of Justice
            Board of Immigration Appeals
              (Agency No. A206-596-150)
     Immigration Judge: Honorable Ramin Rastegar
                   _______________

     Submitted Under Third Circuit L.A.R. 34.1(a)
               on November 14, 2018

  Before: GREENAWAY, JR., SHWARTZ, and BIBAS,
                 Circuit Judges.

               (Filed: January 23, 2019)
      Raymond S. Vivino
      Vivino & Vivino
      401 Hamburg Turnpike
      Suite 201
      Wayne, NJ 07474
             Counsel for Petitioner

      Tim Ramnitz
      Jennifer A. Singer
      John D. Williams
      United States Department of Justice
      Office of Immigration Litigation
      Room 10006
      P.O. Box 878
      Ben Franklin Station
      Washington, DC 20044
             Counsel for Respondent
                     _______________

                OPINION OF THE COURT
                    _______________

BIBAS, Circuit Judge.
   A non-lawyer “immigration expert” advised Dieuland Jean
Louis that he could miss his asylum hearing without conse-
quence. I App. A6-7. So he did. But the “immigration expert”
was wrong—and an immigration judge relied on Jean Louis’s
absence to order his removal in absentia. Id.
   Jean Louis now contends that we should reopen that order
because the non-lawyer’s advice qualifies as an exceptional




                             2
circumstance. But that is not the law. Exceptional circum-
stances must be grave and beyond the applicant’s control. And
holding the hearing without Jean Louis did not violate due pro-
cess because he had the opportunity to attend. He chose not to.
So we will deny his petition for review.
                       I.   BACKGROUND
    Jean Louis, a native and citizen of Haiti, entered the United
States illegally. He later applied for asylum. While that appli-
cation was pending, he married a U.S. citizen and sought citi-
zenship on that basis.
    Jean Louis received a notice, dated August 2016, explain-
ing that he had to appear for an asylum hearing in June 2017.
The notice made clear that the immigration judge could hold
the hearing and remove Jean Louis if he did not attend.
    But Jean Louis, who does not speak English, wanted ad-
vice. So he went to Gustave Thermitus. Thermitus is associated
with Caracol Financial. He is not a lawyer and does not belong
to a legal organization. Still, Jean Louis thought Thermitus was
a lawyer.
   But Thermitus did not hold himself out as a lawyer. And
Jean Louis does not claim that Thermitus intentionally misled
him. According to Jean Louis, Thermitus held himself out as
“an immigration expert that performed other work as well.” II
App. A6.
    Jean Louis asked Thermitus about his notice. Thermitus
told him he did not have to go to the hearing because he had
another path to citizenship: marriage. That advice was wrong.




                               3
   So Jean Louis did not attend his asylum hearing. The hear-
ing was held without him. Because he had conceded that he
had entered the country illegally, the judge found him remov-
able and ordered him removed.
   Jean Louis then reached out to Thermitus. Thermitus said
he worked with a lawyer who could file a motion for Jean
Louis. This was little comfort to Jean Louis, who until that mo-
ment had thought that Thermitus himself was a lawyer.
    So Jean Louis hired a real lawyer and moved to reopen his
asylum case. The immigration judge denied the motion. The
Board of Immigration Appeals affirmed because no “excep-
tional circumstances” had prevented Jean Louis from attending
his hearing. AR 3-4.
    The Board had jurisdiction under 8 C.F.R. § 1003.1(b)(3).
We have jurisdiction under 8 U.S.C. § 1252(a)(5). We review
the Board’s decision not to reopen an in absentia removal order
for abuse of discretion. Ramos-Olivieri v. Att’y Gen., 624 F.3d
622, 625 (3d Cir. 2010). We review questions of law, including
whether an alien’s due process rights were violated, de novo.
Contreras v. Att’y Gen., 665 F.3d 578, 583 (3d Cir. 2012).
  II. A NON-LAWYER’S BAD ADVICE IS NOT AN EXCEP-
              TIONAL CIRCUMSTANCE

    The Board need reopen Jean Louis’s removal order only if
“exceptional circumstances” prevented him from attending the
hearing. 8 U.S.C. § 1229a(b)(5)(C) (also listing two other
grounds for rescinding a removal order, neither of which ap-
plies here). He has not made that showing.




                               4
    To warrant reopening an in absentia removal order, excep-
tional circumstances must be “beyond the control of the alien.”
8 U.S.C. § 1229a(e)(1). The statute lists several examples: “bat-
tery or extreme cruelty to the alien or any child or parent of the
alien, serious illness of the alien, or serious illness or death of
the spouse, child, or parent of the alien.” Id. And it makes clear
that other circumstances do not count if they are “less compel-
ling” than these examples. Id. In short, exceptional circum-
stances must not only be extreme, but also beyond the alien’s
control.
    Jean Louis’s situation does not meet this high bar. He fol-
lowed bad advice from someone he trusted. It was his choice—
and his alone—to seek out and follow that advice. So his cir-
cumstances were not beyond his control. And his situation is a
far cry from the death, serious illness, or abuse outlined in the
statute. People make mistakes every day. But generally, mis-
takes do not rise to the extreme level of extreme cruelty, seri-
ous illness, or death. See id.
    Our precedent supports this result. We have held that fraud
committed by lawyers and paralegals can qualify as an excep-
tional circumstance. Borges v. Gonzales, 402 F.3d 398, 408 (3d
Cir. 2005). While some circuits have found that ineffective as-
sistance of counsel qualifies too, we have neither adopted nor
rejected that position. Id. But we have noted that the fraud al-
leged in Borges was more extreme than a typical ineffective-
assistance claim. Id.
   Jean Louis’s case differs from Borges in two important
ways. First, Thermitus is neither a lawyer nor a legal assistant.
So accepting Jean Louis’s argument would extend Borges far




                                5
beyond legal representation. Second, Jean Louis has not shown
that Thermitus defrauded him. Thermitus never pretended to
be a lawyer or offered to represent Jean Louis in court. But in
Borges, fraud was “the crucial issue.” Id. Borges carefully lim-
ited its holding to fraud committed by lawyers and legal organ-
izations. We will not extend Borges’s limited holding beyond
that boundary.
 III. IN ABSENTIA REMOVAL ORDERS DO NOT CATEGORI-
              CALLY VIOLATE DUE PROCESS

    Next, Jean Louis argues that his in absentia removal order
violates his due process rights. Due process indeed guarantees
aliens a hearing and an opportunity to be heard and present ev-
idence. Abdulrahman v. Ashcroft, 330 F.3d 587, 596 (3d Cir.
2003). But the immigration judge did not violate these rights
by holding the hearing without Jean Louis. Jean Louis had an
opportunity to attend his hearing, but chose not to.
    Jean Louis’s argument would have troubling consequences:
If we held that in absentia hearings violated due process, we
would effectively invalidate 8 U.S.C. § 1229a(b)(5)(A), which
specifically permits in absentia hearings. And we would per-
versely let aliens avoid removal by not attending their hearings.
So in absentia removal orders do not categorically violate due
process.
   Jean Louis relies on one of our precedents to make his due
process argument, but this precedent is distinguishable. In
Cabrera-Perez v. Gonzales, an alien arrived for her hearing fif-
teen to twenty minutes late. 456 F.3d 109, 117 (3d Cir. 2006).
We held that due process forbids treating slight lateness as a




                               6
failure to appear if, when the alien arrives, the judge “is either
still on the bench or recently retired.” Id. at 116. But coming
late is very different from not showing up at all. Id. at 117. Jean
Louis did not show up at all, so Cabrera-Perez is inapt. His
removal order satisfied due process.
                            *****
    We recognize that this result may seem harsh. Jean Louis
relied on someone whom he thought was an expert. But this
situation, while regrettable, is not exceptional. So we will deny
his petition.




                                7